     Case 3:19-cv-00009-MHL Document 1 Filed 01/07/19 Page 1 of 5 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

JAY FOLSE, on behalf of                      §
The UNITED STATES OF AMERICA,                §

                                                                           3 ; \qCV DO 1
                                             §
       PLAINTIFF/Relator,                    §      CIVIL ACTION NO.
                                             §
V.                                           §      FILED UNDER SEAL
                                             §      31 u.s.c. §§ 3729-32
HALLMARK YOUTHCARE -
RICHMOND, INC,                               §      JURY TRIAL DEMANDED
                                             §
       DEFENDANT                             §




              FALSE CLAIMS ACT COMPLAINT
                       "QUI TAM"


       TO THE HONORABLE JUDGE OF SAID COURT:

The United States of America, by and through qui tam Relator, Jay Folse, brings this action under

31 U.S.C. §§ 3729-32 (The "False ClaimsAct")to recover from Hallmark Youthcare-Richmond,

INC. (Hallmark) for all damages, penalties, and other remedies available under the False Claims

Act on behalf of the United States and himself and would show unto the Court the following:

                                           PARTIES

1.     Relator, Jay Folse is an individual and citizen of the United States of America residing in

Bluefield, West Virginia.
     Case 3:19-cv-00009-MHL Document 1 Filed 01/07/19 Page 2 of 5 PageID# 2



2.      Defendant Hallmark Youthcare - Richmond, Inc. is a Georgia corporation authorized to

do business in Virginia with its principal place of business located at 6501 PEAKE ROAD BLDG

800 MACON, GA



                                  JURISDICTION AND VENUE

3.      This Court maintains subject matter jurisdiction over this action pursuant to 31 U.S.C.

§3732(a) (False Claims Act) and 28 U.S.C. § 1331 (Federal Question).

4.      Venue is proper in this Court under 31 U.S.C. § 3732(a) because Hallmark operates a

facility in the Eastern District of Virginia.

5.      Jay Folse is the original source of and has direct and independent knowledge of all

information that the allegations herein are based upon. Jay Folse has been held as a prisoner in

Hallmark. He has witnessed the lack of services provided to himself and other prisoners.

                                                FACTS

6.      Hallmark operates a facility at 12800 West Creek Parkway in Goochland County. The

facility is licensed with the Virginia Department of Behavioral Health and Developmental

Services as "a provider of mental health services". Hallmark is frequently referred to as a

residential treatment facility which is a euphemistic phrase for what most refer to as a private

prison. Hallmark holds children from the ages of about 11-17 that are almost exclusively wards

of the court. The need for Hallmark results from the lack of appropriate placements such as

foster homes for children in this older age range. Approximately, thousands of children in

Virginia have been held in Hallmark without being sentenced there by a court, without

committing a crime, and with no due process or access to courts. The children here are

frequently abused, assaulted, raped, and neglected by staff members.
     Case 3:19-cv-00009-MHL Document 1 Filed 01/07/19 Page 3 of 5 PageID# 3



        Hallmark calls its self"a provider of mental health services". This is a ruse to bill the

government for more charges. Hallmark would be more accurately described as an orphanage

gone wrong; a government cash grabbing machine with no regard for children's welfare.

Although some children here do have various mental issues, many including the relator, Jay

Folse, were and presently are of sound mind. Jay Folse was admitted on 11/16/2010 under the

guise of being mentally incompetent. He and other prisoners were not screened by a psychiatrist

before being committed, as is a standard practice in any genuine mental facility. The admission

procedure is more of a screening to see whether the child is in foster care and has an available

funding source with no regard to whether it is proper to commit him or her. By calling its self a

mental health services provider they can acquire funds from the federal government through

Medicaid, Title IV-E of the Social Security Act, and other funding sources. The funds are

funneled from various agencies at the federal level to the county departments of social services

who disperse the funds to Hallmark. In the relater's case there were many unnecessary and

excessive charges. The frivolous charges include 63 therapy sessions during his 67 day stay,

$3,810 for six days of room and board when the relator never should have been committed, and

tuition for a farce school that is operated by and located inside of Hallmark. Detailing these

charges further, as evidenced in the appendix, the therapy sessions mostly consisted of normal

activities such as watching television or playing basketball. Even more egregiously, when the

relator and others were not even present for the activity according to the therapist's own notes, a

bill was still submitted for the session.



                                       CAUSE OF ACTION

Violations of the False Claims Act

7.     Jay Folse incorporates and re-alleges all of the foregoing allegations herein.
         Case 3:19-cv-00009-MHL Document 1 Filed 01/07/19 Page 4 of 5 PageID# 4



   8.      Based upon the acts described above, Defendant knowingly violated on or more of the

   following:

a. Knowingly presented, or caused to be presented, a false or fraudulent claim for payment or

   approval;

b. Knowingly made, used, or caused to be made or used, a false record or statement to get a false or

   fraudulent claim paid or approved by the Government.

   18.     The United States, unaware of the falsity of these claims, records, and statements made by

   the Defendant, and in reliance on the accuracy thereof, paid money to Defendant.

   19.     The United States and the general public have been damaged as a result of Defendant's
   violations of the False Claims Act.

                                               PRAYER

   20.     For the reasons set forth above, Jay Folse, on behalf of the United States, respectfully

   requests this Court to find that Defendant has damaged the United States Government as a result

   of its conduct under the False Claims Act. Jay Folse prays that judgment enter against Defendant

   for all applicable damages, including but not limited to the following:

a. Actual damages in an amount sufficient to compensate victims.

b. Civil Penalties in an amount of three times the actual damages suffered by the Government.

c. Relator seeks a fair and reasonable amount of any award for his contribution to the Government's

   investigation and recovery pursuant to 31 U.S.C. §§ 3730(b) and (d) of the False Claims Act.

d. Court costs awarded to Relator.

e. Pre-judgment and post judgment interest.

f. All other relief on behalf of the Relator and/or United States Government to which they may be

   entitled at law or equity.
    Case 3:19-cv-00009-MHL Document 1 Filed 01/07/19 Page 5 of 5 PageID# 5




           Respectfully Submitted,



           By:
                                                                                          Jay Folse
                                                                                      3000 Hale St
                                                                              Bluefield, WV 24701
                                                                               Tel. (540) 847 2213
                                                                           Jayman 1233@gmail.com



                                     CERTIFICATE OF SERVICE

           I, Jay Folse, certify that a true and correct copy of the foregoing has been served on all
parties.

Hon. Matthew Whitaker
Acting Attorney General of the United States
U.S. Dept. of Justice
950 Pennsylvania Avenue NW
Washington, DC 20530-0001

U.S. Attorney G. Zachary Terwilliger
Justin W. Williams United States Attorney's Building
2100 Jamieson Ave
Alexandria, VA 22314
